EXHIBIT 99.7 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC. 20549 SCHEDULE 13D UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 4) ISRAMCO, INC. (Name of Issuer) Common Stock par value $.01 per share (Title of Class of Securities) (CUSIP Number) Martin Mushkin 470 Park Avenue South 2nd Floor South New York, NY 10016 212-779-4233 (Name, Address and Telephone Number of Persons Authorized to Receive Notices and Communications) December 24, 1996 (Date of Event with Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d.1(b)(3) or (4), check the following box:☐ Check the following box if a fee is being paid with the statement:☐ CUSIP No. 465141109 (See Schedule A) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Naptha Holding Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power 14,874,225 shares 8) Shared Voting Power -0- 9) Sole Dispositive Power 14,874,225 shares Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person 14,874,225 shares Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) 47.3% Type of Reporting Person CO 2 CUSIP No. 465141109 (See Schedule B) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Naptha Israel Petroleum Corporation Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 3 CUSIP No. 465141109 (See Schedule C) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person J.O.E.L. Jerusalem Oil Exploration Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 4 CUSIP No. 465141109 (See Schedule D) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Pass-Port Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 5 CUSIP No. 465141109 (See Schedule E) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Israel Credit Lines (Central) Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 6 CUSIP No. 465141109 (See Schedule F) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Israel Credit Lines Complementary Financial Services Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 7 CUSIP No. 465141109 (See Schedule G) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person K.U. Limited Partnership (1995) (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 8 CUSIP No. 465141109 (See Schedule H) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person K.U. Integrated Holdings Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person PN 9 CUSIP No. 465141109 (See Schedule I) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Michlol Kanot Holdings Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 10 CUSIP No. 465141109 (See Schedule J) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person Carmen Assets and Investments Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting Person with 7) Sole Voting Power -0- 8) Shared Voting Power -0- 9) Sole Dispositive Power -0- Snared Dispositive Power -0- Aggregate Amount Beneficially Owned By Each Reporting Person -0- Check box if the Aggregate Amount in Row (11) Excludes Certain Shares ☐ Percent of Class Represented by Amount in Row (11) N/A Type of Reporting Person CO 11 CUSIP No. 465141109 (See Schedule K) 1) Name of Reporting Person S.S. or I.R.S. Identification No. of Above Person United Kingsway Ltd. (Intentionally Omitted) 2) Check the Appropriate Box if a Member of a Group (a)☐ (b)☐ 3) SEC Use Only 4) Source of Funds N/A 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Items 2(d) or 2(e) ☐ 6) Citizenship or Place of Organization Israel Number of Shares Beneficially Owned by Reporting
